 



EXHIBIT 10.5
AMENDMENT NO. 3
TO
CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC.
(AS LENDER)
AND
ALASKA NATIVE BROADBAND 1 LICENSE, LLC
(AS BORROWER)
AND
ALASKA NATIVE BROADBAND 1, LLC
(AS GUARANTOR)
August 26, 2005

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This Amendment No. 3 to Credit Agreement is entered into as of August 26,
2005, by and among Cricket Communications, Inc., a Delaware corporation
(“Lender”), Alaska Native Broadband 1 License, LLC, a Delaware limited liability
company (“Borrower”), and Alaska Native Broadband 1, LLC, a Delaware limited
liability company (“Guarantor,” and together with Borrower, the “Loan Parties”).
RECITALS
     WHEREAS, Lender and each of the Loan Parties entered into that certain
Credit Agreement dated as of December 22, 2004, as amended by Amendment No. 1 to
Credit Agreement dated as of January 26, 2005, as amended by Amendment No. 2 to
Credit Agreement dated June 24, 2005 (as amended, the “Credit Agreement”); and
     WHEREAS, Lender and each of the Loan Parties desire to amend the Credit
Agreement as set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     Section 1. Section 2.3(e) of the Credit Agreement shall be deleted in its
entirety. and replaced with the following:
     “e. Intentionally omitted;”
     Section 2. Section 6.9(b) of the Credit Agreement shall be deleted in its
entirety and replaced with the following:
“b. purchase money financing of telecommunications equipment incurred by
Borrower of up to $4.0 million in the aggregate if the terms of such financing
are more favorable to Borrower than the terms of the Loans.”
     Section 3. Section 6.11 of the Credit Agreement shall be amended by
inserting the phrase “(other than with respect to Section 6.11(j))” after the
word “given” in the fourth line of the first paragraph of such Section.
Section 6.11(i) of the Credit Agreement shall be deleted in its entirety and
replaced with the phrase “i. Intentionally omitted.” Section 6.11(j) of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:
     “j. Amend or modify its certificate of formation or limited liability
company agreement, including the LLC Agreement, in any manner that materially
affects Lender as a secured lender to any of the Loan Parties.”
     Section 4. The following section shall be added as Section 6.15 to the
Credit Agreement:

1



--------------------------------------------------------------------------------



 



     6.15. Build-Out and Operation of the Licenses
a. The Loan Parties shall diligently pursue the Build-Out and operation of the
ANB-1 License System with respect to each License.
b. In the event of a termination of the Management Agreement or any replacement
thereof, on or prior to the expiration of the applicable notice period for such
termination, and provided that, if Lender is the terminated manager, it has
complied with the transition provisions of Section 10.4 of the Management
Agreement, Borrower shall enter into a management agreement for the ANB-1
License Systems with another Person who is capable of providing a quality of
service substantially similar to that provided by Lender under the Management
Agreement.”
     Section 5. The following section shall be added as Section 6.16 to the
Credit Agreement:
6.16. Dividends, Distributions or Return of Capital
a. Each Loan Party agrees that it shall not, without the prior approval of
Lender, which approval may be withheld in Lender’s sole and absolute discretion,
make any dividend, distribution or return of capital, except that (i) Borrower
may make distributions to Guarantor (and Guarantor to ANB) to the extent that
Section 8.5(d) of the LLC Agreement provides for payments to ANB, (ii) Borrower
may make distributions to Guarantor (and Guarantor to its members) for tax
distributions, (iii) Borrower may make distributions to Guarantor for the
payment of Guarantor’s expenses to the extent consistent with Guarantor’s annual
business plan and budget under the LLC Agreement, and (iv) so long as no default
shall have occurred and be continuing or would result therefrom, Borrower may
make distributions or returns of capital to Guarantor (and Guarantor to its
members), in each case if after giving effect to such proposed distribution or
return of capital (x) the aggregate amount of all such distributions and returns
of capital paid or made in any fiscal year (without duplication) would be less
than 50% of the Consolidated Net Income for the fiscal year immediately
preceding the fiscal year in which such distribution or return of capital is
paid or made and (y) the Consolidated Leverage Ratio would be less than or equal
to 2.00:1.00.”
b. For purposes of this Section 6.16, the following terms shall have the
following meanings:
     (i) “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Guarantor’s and Borrower’s consolidated indebtedness as of such
date, to (b) Guarantor’s and Borrower’s Consolidated EBITDA for the most
recently completed fiscal year.
     (ii) “Consolidated Net Income” means, at any date of determination, the net
income of Guarantor and Borrower (without giving effect to extraordinary

2



--------------------------------------------------------------------------------



 



gains or extraordinary losses) on a consolidated basis for the most recently
completed fiscal year.
     (iii) “Consolidated EBITDA” means, for any fiscal year, an amount equal to
the Consolidated Net Income of Guarantor and Borrower for such fiscal year plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income (without duplication): (1) consolidated interest charges (including
capitalized interest) for such period, (2) all Federal, state, local and foreign
income tax expense deducted in arriving at Consolidated Net Income,
(3) depreciation and amortization expense, (4) non-cash impairment of assets
(tangible and intangible) and related non-cash charges, (5) non-cash charges and
expenses related to equity-based compensation awards made by Guarantor or
Borrower, and (6) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and minus (b) the following to the extent included in calculating such
Consolidated Net Income (without duplication): (1) Federal, state, local and
foreign income tax credits of Guarantor or Borrower for such period, (2) all
non-cash gains arising in relation to any FCC licenses and (3) all non-cash
items increasing Consolidated Net Income for such period.
     Section 6. Section 7.1(h) of the Credit Agreement shall be deleted in its
entirety and replaced with the following:
“h. Intentionally omitted;”
     Section 7. Except as expressly amended hereby, the Credit Agreement remains
in full force and effect in accordance with its terms.
[Signatures Follow on Next Page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Amendment No. 3 to
Credit Agreement, or have caused this Amendment No. 3 to Credit Agreement to be
signed in their respective names by an officer, hereunto duly authorized, on the
date first written above.

     
CRICKET COMMUNICATIONS, INC.
  ALASKA NATIVE BROADBAND 1
 
  LICENSE, LLC
 
   
 
  By Alaska Native Broadband 1, LLC
By: /s/ Robert J. Irving, Jr.
     Its sole member
Name: Robert J. Irving, Jr.
   
Title: Secretary
  By Alaska Native Broadband, LLC
 
     Its Manager
 
   
 
  By ASRC Wireless Services, Inc.,
 
     Its Manager
 
   
 
  By: /s/ Conrad Bagne               
 
  Name: Conrad Bagne
 
  Title: President
 
   
 
  ALASKA NATIVE BROADBAND 1, LLC
 
   
 
  By Alaska Native Broadband, LLC
 
     Its Manager
 
   
 
  By ASRC Wireless Services, Inc.,
 
     Its Manager
 
   
 
  By:/s/ Conrad Bagne               
 
  Name: Conrad Bagne
 
  Title: President

4